Exhibit 99.2 Second Quarter 2010 Results July 22, 2010 2 July 22, 2010 Please note that the following materials containing information regarding Capital One’s financial performance speak only as of the particular date or dates indicated in these materials. Capital One does not undertake any obligation to update or revise any of the information contained herein whether as a result of new information, future events or otherwise. Certain statements in this presentation and other oral and written statements made by Capital One from time to time are forward-looking statements, including those that discuss, among other things, strategies, goals, outlook or other non-historical matters; projections, revenues, income, returns, accruals for claims in litigation and for other claims against us, earnings per share or other financial measures for Capital One; future financial and operating results; and Capital One’s plans, objectives, expectations and intentions; and the assumptions that underlie these matters. To the extent that any such information is forward-looking, it is intended to fit within the safe harbor for forward-looking information provided by the Private Securities Litigation Reform Act of 1995. Numerous factors could cause our actual results to differ materially from those described in such forward-looking statements, including, among other things:general economic and business conditions in the U.S., the UK, or Capital One’s local markets, including conditions affecting employment levels, interest rates, consumer income and confidence, spending and savings that may affect consumer bankruptcies, defaults, charge-offs and deposit activity; an increase or decrease in credit losses (including increases due to a worsening of general economic conditions in the credit environment); financial, legal, regulatory (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations to be promulgated thereunder), tax or accounting changes or actions, including with respect to any litigation matter involving Capital One; increases or decreases in interest rates; the success of Capital One’s marketing efforts in attracting and retaining customers; the ability of Capital One to securitize our credit cards and consumer loans and to otherwise access the capital markets at attractive rates and terms to capitalize and fund its operations and future growth; with respect to financial and other products, increases or decreases in Capital One’s aggregate loan balances and/or the number of customers and the growth rate and composition thereof, including increases or decreases resulting from factors such as a shifting product mix, the amount of actual marketing expenses made by Capital One and attrition of loan balances; the level of future repurchase or indemnification requests Capital One may receive, the actual future performance of loans relating to such requests, the success rates of claimants against Capital One, any developments in litigation, and the actual recoveries Capital One may make on any collateral relating to claims against us; the amount and rate of deposit growth; Capital One’s ability to control costs; changes in the reputation of or expectations regarding the financial servicesindustry and/or Capital One with respect to practices, products or financial condition; any significant disruption in Capital One’s operations or technology platform; Capital One’s ability to maintain a compliance infrastructure suitable for its size and complexity; the amount of, and rate of growth in, Capital One’s expenses as Capital One’s business develops or changes or as it expands into new market areas; Capital One’s ability to execute on its strategic and operational plans; any significant disruption of, or loss of public confidence in, the United States Mail service affecting our response rates and consumer payments; Capital One’s ability to recruit and retain experienced personnel to assist in the management and operations of new products and services; changes in the labor and employment markets; the risk that cost savings and any other synergies from Capital One’s acquisitions may not be fully realized or may take longer to realize than expected; disruptions from Capital One’s acquisitions negatively impacting Capital One’s ability to maintain relationships with customers, employees or suppliers; competition from providers of products and services that compete with Capital One’s businesses; and other risk factors listed from time to time in reports that Capital One files with the Securities and Exchange Commission (the “SEC”), including, but not limited to, the Annual Report on Form 10-K for the year ended December 31, 2009. You should carefully consider the factors discussed above in evaluating these forward- looking statements. All information in these slides is based on the consolidated results of Capital One Financial Corporation, unless otherwise noted. A reconciliation of any non-GAAP financial measures included in this presentation can be found in Capital One’s most recent Form 10-K concerning annual financial results and in our most recent Form 8-K filed July 22, 2010, available on Capital One’s website at www.capitalone.com under “Investors”. Forward looking statements 3 July 22, 2010 Net Interest Income Non Interest Income Revenue Marketing Expense Operating Expense Non-Interest Expense Pre-Provision Earnings (before tax) Net Charge-offs Other Allowance Build (Release) Provision Expense Discontinued Operations, net of tax Total Company (after tax) EPS Available to Common Shareholders Tax Expense Change Pretax Income $MM 26 Q110 Operating Earnings (after tax) Q210 12 39 14 92 Second quarter earnings were $608MM or $1.33 per share, compared to $636MM or $1.40 per share in the first quarter Highlights •Income from continuing operations up 13% quarter over quarter •Revenue declined $385MM, or 9% –4.5% decline in average loans –Stable net interest margin (NIM) –Decline in non-interest income primarily driven by: §lower one-time benefits than Q1 (mortgage I/O bond sale and securities sales) §Full quarter impact of reduced overlimit fees •Non-Interest expenses up $153MM –Operating expense increased due to one-time expenses and infrastructure investments –Marketing expenses up $39MM •Provision expense declined $755MM or 51%; charge offs down $301MM •Rep & warranty expense of $404MM –$309MM in discontinued operations 4 July 22, 2010 The pace of loan contraction slowed in the quarter and funding costs continued to improve Liability Highlights Asset Highlights •Consumer/Card loans down $3.0B or 2.3% –$2.0B decline in run-off portfolios –Charge-offs still elevated at $1.7B •Commercial commitments up ~$500MM; loan balances stable •Cost of funds decreased to 1.69% in second quarter from 1.76% in the first quarter •Continued shift to lower priced deposits •Loan to deposit ratio at 1.08 1 Managed portfolio data Q3-Q409 End of Period Assets1 Domestic Card Commercial Int’l Card Consumer $B Other Cash & Cash Equivalents Securities End of Period Liabilities 1 5 July 22, 2010 Allowance coverage ratios remain high Allowance Balance $MM Allowance as % of Reported 30+ Delinquencies Commercial Lending Allowance as % of Non-Performing Loans Allowance as % of Loans Total Company:4.43%4.44%4.67% 4.55%5.96%5.36% Consumer Banking Credit Card Commercial Banking Domestic Card Int’l Card Auto Finance Commercial 6 July 22, 2010 Tier 1 Capital to Risk Weighted Assets Our capacity to absorb risk remains high Other Tier 1 Common 11.9% 13.8% Tangible Common Equity + Allowance to Tangible Managed Assets 6.3% Allowance TCE 5.5% 6.2% 8.4% 9.7% 8.5% 9.6% 6.1% 9.8% 9.9% 7 July 22, 2010 Margins as % of Managed Assets Revenue Margin Net Interest Margin Revenue Margin NIM remained stable in the quarter, as modest funding cost improvements were offset by modest declines in asset yield Funding costs improved modestly •Favorable interest rates •Mix shift from wholesale funding to bank deposits Asset yields declined modestly •Greater mix of investment securities vs. loans Domestic Card Revenue margin declined in Q210 •Decline in overlimit fees in non-interest income •Expect quarterly Domestic Card revenue margin to decline to around 15% by early 2011 Domestic Card Revenue Margin 8 July 22, 2010 Domestic Card Commercial Banking Consumer Banking Commentary •Expected run off continues in ILs, Mortgages, and Small ticket CRE •Consumer and Commercial demand remains weak Partially offset by: •Lower charge-offs •Pockets of origination growth in Domestic Card, Auto Finance $B $B Commercial Lending Small Ticket CRE Auto & Retail Mortgage $B Domestic Card Installment Loans Loan balances continued to decline, but at a slower pace 9 July 22, 2010 Charge-off rates improved across our consumer lending businesses Domestic Credit Card ($55.3B*) Net Charge-off Rate 30+ Delinquency Rate Mortgage Credit ($13.6B*) International Credit Card ($7.4B*) Net Charge-off Rate 30+ Delinquency Rate Net Charge-off Rate 30+ Delinquency Rate Net Charge-off Rate 30+ Delinquency Rate * Average assets for Q2 Auto Credit ($17.3B*) 10 July 22, 2010 Commercial Banking non-performing asset rates and charge-off rates improved Total Commercial Banking ($29.6B*) Non Performing Asset Rate Commercial & Multi Family ($13.6B*) Non Performing Asset Rate Total Commercial Lending Excluding Small Ticket CRE ($27.6B*) Non Performing Asset Rate Charge-off Rate Non Performing Asset Rate Charge-off Rate * Period end assets for Q2 Middle Market ($10.2B*) 11 July 22, 2010 •Fragile economic recovery •Consumer demand •Regulatory risk We remain well positioned to deliver significant shareholder value over the long term •Businesses with sustainable, above-hurdle returns •Positioned to grow as consumer demand returns •Emerging opportunities in the aftermath of recession and regulatory reform •Strong and resilient balance sheet Elevated Uncertainty Long-Term Value Near-Term Trends •Expect lower pre- provision earnings into •Bottom line cushioned by lower provision expense •Expect path to normalized earnings to become evident in quarterly results in 2011 12 July 22, 2010 Appendix 13 July 22, 2010 Q2 2009 Q2 2010 Q1 2010 Domestic Card profits increased, as the decline in pre-provision earnings was more that offset by lower provision expense Highlights Domestic Card •Pre-provision earnings declined, as expected ­Lower loan balances ­Expected decline in revenue margin ­Higher non-interest expense •Lower provision expense ­Charge-offs improved from first quarter peak levels ­Allowance release driven by lower balances and improving credit trends •Delinquency rate improved 51 basis points from Q110 •Loans continued to decline, but at a slower pace ­Loans down $1.6 billion vs. $4.1 billion first quarter decline ­Continuing IL run off drove the second quarter decline •Purchase volumes increased vs. Q110 and Q209 Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income (loss) before taxes Income taxes (benefit) Net income (loss) Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Revenue Margin Net charge-off rate 30+ day performing delinquency rate Purchase Volume 14.78% 17.09% 5.30% 10.48% Earnings (in millions) 13.98% 16.61% 4.79% 9.49% 90 12.17% 14.46% 4.77% 9.23% 14 July 22, 2010 Q2 2009 Q2 2010 Q1 2010 The International Card businesses posted another quarter of solid profitability, with stable revenue and improving credit metrics Highlights International Card •Revenues relatively stable, with modest pressure from FX movements •Non Interest expense increased, driven by $25 million charge related to the enactment of the Canada Goods and Services Tax •Provision expenses increased modestly ­Lower charge-offs ­Smaller allowance release than Q1 •Delinquency rate improved 36 basis points from Q110 •Loans continued to decline, but at a slower pace ­Loans down $309 million in the quarter, compared to $646 million first quarter decline •Purchase volumes increased modestly Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income (loss) before taxes Net income (loss) Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Revenue Margin Net charge-off rate 30+ day performing delinquency rate Purchase Volume 79 47 15.66% 17.81% 6.39% 8.83% Earnings (in million) Income taxes (benefit) 99 90 33 85 16.21% 18.37% 6.03% 8.38% 8 2 6 13.40% 15.08% 6.69% 9.32% 15 July 22, 2010 Q2 2009 Q2 2010 Q1 2010 The Commercial Banking business returned to profitability, with increasing revenue and sharply lower provision expense Highlights Commercial Banking •Revenues increased modestly ­NII up, driven by growth in average deposits, with lower deposit interest expense ­Non-interest income, driven by growth in fee income •Sharply lower provision expense, resulting from improving credit ­Lower charge-offs and NPLs ­Allowance release ­Allowance as % of NPLs increased, despite the Q2 release •Relatively stable loan balances, modest decline in loan yields •Modest increase in average deposits, with improved deposit interest expense rate •Non-performing asset rate improved 44 bps compared to Q110 Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income (loss) before taxes Net income (loss) Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Period end deposits Average deposits Deposit interest expense rate Core deposit intangible amortization Net charge-off rate 42 5.03% 14 1.37% 0.72% Earnings Non-performing loans as a % of loans HFI Non-performing asset rate 2.64% 2.48% (in millions) Income taxes (benefit) 60 62 42 77 4.94% 14 1.21% 0.67% 2.20% 2.04% 49 50 33 5.01% 10 0.89% 0.77% 2.47% 2.33% 16 July 22, 2010 Q2 2009 Q2 2010 Q1 2010 Consumer Banking net income was flat, as the decline in pre-provision earnings was cushioned by lower provision expense Highlights Consumer Banking •Revenues declined ­NII up modestly, with growth in average deposits and lower deposit interest expense rate ­Non Interest Income down, driven by absence of Q1 benefit from sale of I/O Bonds •Significant improvement in provision expense ­Lower charge-offs ­Significant allowance release from improving outlook in all Consumer Banking businesses •Non-interest expenses increased, driven by bank infrastructure investments •Loans continued to decline, but at a slower pace ­Loans down ~$1 billion, vs. ~$1.8 billion first quarter decline ­Continuing mortgage run off drove the second quarter decline •Auto originations increased 32% Net interest income Non-interest income Total revenue Provision for loan and lease losses Non-interest expenses Income (loss) before taxes Net income (loss) Selected Metrics Period end loans held for investment Average loans held for investment Loans held for investment yield Auto loan originations Period end deposits Average deposits Deposit interest expense rate Core deposit intangible amortization 50 8.96% 1.27% 38 Earnings Non-performing loans as a % of loans HFI Non-performing asset rate 1.76% 1.62% Net charge-off rate 2.03% 30+ day performing delinquency rate 4.13% Period end loans serviced for others (in millions) Income taxes (benefit) 8.99% 1.18% 36 2.00% 1.82% 1.47% 4.15% 44 81 8.69% 1.08% 4.73% 1.76% 47 2.23% 1.21%
